Citation Nr: 1819291	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 2008 to May 2009.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2012 rating decision by the Hartford, Connecticut, Regional Office (RO). Although the Veteran's relocated to Tennessee during the course of the appeal, his claims file remains in the jurisdiction of the Hartford, Connecticut RO. 

The Veteran provided testimony before a Decision Review Officer at the RO in June 2012.  The Veteran also provided testimony before the undersigned at a Board videoconference hearing in June 2013.  Transcripts of the testimony are of record.

The Board remanded the claim for additional development in January 2015 and March 2017.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


FINDINGS OF FACT

The record evidence is in relative equipoise as to whether the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU on a schedular basis are met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. 
§§ 3.102, 3.314, 3.321, 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is unemployable due to his service-connected disabilities.

Schedular TDIU may be assigned when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extra-schedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the Veteran is service connected for adjustment disorder evaluated as 70 percent disabling, sleep apnea evaluated as 50 percent disabling, hypertension, evaluated as 40 percent disabling, mild degenerative disc disease of L1-2 and L4-5 evaluated as 10 percent disabling, and a fractured 5th finger of the right hand with deformity evaluated as noncompensable.  His combined disability evaluation is 90 percent.  Thus, the Veteran meets the threshold rating requirements necessary to establish entitlement to a rating of TDIU. See 38 C.F.R. § 4.16(a).  The question that remains dispute is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Board finds that the evidence is in relative equipoise as to whether the Veteran in rendered unemployable by his service connected disabilities.  

Significantly, the record shows the Veteran has been unemployed since his separation from active service in 2009.  This is documented throughout his clinical records and in his VA examination reports and was confirmed during his June 2013 Board hearing.  The Veteran contends he is unemployable due to service-connected disabilities.  During the hearing, he reported that his service-connected disabilities render him incapable of driving, unable to manage his money due to forgetfulness, and without the requisite focus to follow directions or to achieve a measureable goal such as driving from point A to point B or to complete a task at a job.

In July 2011, a VA examiner determined that the Veteran is not able to perform heavy labor due to his service-connected back pain, but "he may perform sedentary labor."  Notably, however, the Veteran is service-connected for a mental disorder evaluated as 70 percent disabling, which seemingly would have an impact on his ability to secure or follow a substantially gainful occupation in a sedentary setting.  

In November 2011, the Veteran underwent a VA mental examination to assess his employability with regard to his mental disorder.  At the time of the examination, the Veteran expressed certain dreams and desires, such as moving to Florida and working in the broadcasting field, perhaps as a cameraman.  Because of his expressed desire, the examiner found, "although it is unclear whether the Veteran would follow through with this plan, the fact that he wants to use his past educational training to work in the broadcasting field rules out the issue that the Veteran is unemployable."  It is unclear how having a history of education in a certain field and a desire to use that education in the future has any bearing on the current state of the Veteran's mental disorder and whether it prevents him from being able to secure or follow a substantially gainful occupation in a sedentary setting.  The examiner went on to observe that the Veteran has a hard time holding down a job due to his tendency to get into interpersonal conflict and his substance abuse.  Nevertheless, the examiner concluded that the Veteran "does not appear to be unemployable at this time."  The examiner failed to support his opinion with a rationale and as such the examiner's opinion has no probative value.   

In March 2015 the Veteran was afforded VA examinations on his multiple service-connected disabilities.  

Regarding sleep apnea, the examiner found that the Veteran's sleepiness and falling asleep may affect his job performance.  He further stated that the Veteran should not be driving at this time.  

Regarding the Veteran's lower back condition, the examiner reported that the Veteran is unable to do physical work because of chronic back pain, sciatica, limited range of motion and limited mobility.  He further reported that the Veteran has difficulty sitting in a chair comfortably for more than 30 to 60 minutes.  Therefore, it is also difficult for him to seek and maintain sedentary employment.  

Regarding the Veteran's service-connected right hand disability, the examiner reported that the Veteran may have difficulty with a job that requires repetitive use and gripping of his right hand.  As to the Veteran's service-connected hypertension, the examiner opined that the Veteran's hypertension did not impact his ability to work.     

Regarding his service-connected mental health disability, the examiner opined that it is less likely than not that the Veteran is unable to secure and maintain substantially gainful employment, including sedentary work, taking into consideration his service-connected mental disorder.  She reasoned that the Veteran's traumatic childhood resulted in his current non service-connected personality disorder.  She further stated, "Personality disorders develop from childhood to adolescence and pre-exist adulthood and therefore military service.  [The Veteran] described multiple childhood traumas . . . which all culminate in his current Other Specified Personality Disorder.  Symptoms of Other Specified Personality Disorder consists of failure to conform to social norms with respect to lawful behaviors, as indicated by repeatedly performing acts that are grounds for arrest impulsivity or failure to plan ahead; irritability and aggression, as indicated by repeated physical fights or assaults; and lack of empathy.  The Veteran is also unable to take others' perspectives and tends to externalize his problems and blame others."  She further stated that the Veteran's non-service connected personality disorder results in his significant difficulty maintaining steady employment, and his service-connected chronic adjustment disorder, does not result in moderate or significant occupational impairment.  

In a May 2017 medical opinion, the examiner reported that the Veteran can work in a sedentary position that would allow breaks every 30 minutes so he could stand.  He should not be employed in a position that would require standing and walking for long periods of time.  He should not lift or carry heavy objects.  He cannot perform repetitive tasks.  The Veteran can be employed in a light duty position as well.  

During a July 2017 mental health evaluation, the examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.   The examiner indicated that it is not possible to differentiate what portion of the occupational and social impairment indicated above is caused by each mental disorder.  The examiner explained there are too many shared symptoms between alcohol use disorder, unspecified personality disorder, PTSD and MDD to determine how much of the impact on function is due to one disorder versus the other.  

During an August 2017 spine examination the Veteran reported worsening lumbar spine symptoms.  He reported flare-ups with prolonged sitting.  Regarding functional impact the Veteran reported back pain with prolonged standing and working. 

In a September 2017 addendum medical opinion, the examiner reported that the impact of the Veteran's psychological distress on employment appears to be interpersonal.  The examiner explained that the Veteran has problems trusting people and would likely need the opportunity to work independently.  

During a November 2017 hypertension examination the Veteran reported that he is unable to do much when his blood pressure goes up.  During a November 2017 examination he also reported that as a result of his fracture of the right 5th metacarpal he has pain with heavy lifting.   

The Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  The VA examiners opined that the Veteran could not participate in physically demanding job but could partake in sedentary employment.  However, the March 2015 VA examiner indicated that based on the Veteran's service-connected right hand disability, the examiner reported that the Veteran may have difficulty with a job that requires repetitive use and gripping of his right hand.  As the Veteran is right hand dominant, this would potentially make sedentary employment challenging.    

More significantly, the evidence also shows that the Veteran's mental health disability, which is evaluated at 70 percent, causes him to have interpersonal issues and trouble following instructions, which would also make sedentary employment difficult.  In addition, although the May 2017 VA examiner indicated that it was the Veteran's non service-connected personality disorder that rendered him unemployable, the July 2017 VA examiner indicated his service-connected mental disability caused occupational and social impairment with deficiencies in most areas and that it was not possible to separate the symptoms between the Veteran's service-connected mental health disabilities and his non service connected mental health conditions.   

In sum the evidence is in relative equipoise as to whether the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.  Thus, resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.     



ORDER

Entitlement to TDIU is granted. 


____________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


